Alfred Williams was charged with breaking and entering the storehouse of Wilkins, Neely & Jones, and ■stealing therefrom one gun and three pairs of shoes. He was convicted, and his motion for a new trial was overruled. The grounds of the motion are, that the verdict is contrai’y to law and evidence; and that “the court erred in allowing witness Wilkins to testify as to confessions made to him at the jail, and after certain inducements had been made to the defendant by a partner of ■said Wilkins,” and “in allowing witness Wilkins and William E. Jones to state that they went to the jail because they had received a message from defendant.”
William E. Jones testified: Defendant was arrested •on Tuesday after the burglary on Saturday night. I had a talk with him; we tried to get him to tell us if he had been down in the store or not; then I had another talk with him at the jail. He sent me word by his father to come there to see him, and I went. I never ■offered him any inducement at all to make any confes*401siou to me. He admitted to me that he was in the store at time of burglary. He told me all about how burglary was committed, and that he went to the store before we closed up. I told him that it would be better if he told the whole thing. I told him that the court was sometimes lighter on parties who told it all. I swore that I said that to him in the committing court; but what I have told that he told me about his committing burglary, was first told me by him without any inducements from me whatever; and then after that I told him that the court was sometimes lighter on the party who told it all, but I offered him no inducement to get him to tell what he did. He sent for me to come out there, that he wanted to tell me all about it; and when I got there he told me that he had sent his father for me so that he could make to me this confession. This pin goes through the window-facing, and this key is inserted in the hole; and he told me that they would go around there on Saturday night, pretending to get water, and pull the pin or key out and put it down over the pin this way (indicating), and then they could go on the outside and pull the pin out and get in that way, and then they would close the window'and key it properly and come out the door and leave it open, so we would not get on to how they got in. We had had burglaries to occur, and we had endeavored to find out how they got in, but could not. He said that they had been in there several times; that they got two guns, two pairs of shoes and “rashins,’ and carried them off. I tried to get him to tell who was with him, but he would not; and I told him if he would come out and tell the whole thing, it might be lighter on him, and then he gave me a list of names who he said were in there with him. I came back to the store, and I found the window just as he said it was; and I could see a little sign on the wall on the outside where they had climbed in through the window. He *402also told me that the coat was his, and that he pulled it off so if he had to run he did not want any coat on. (The coat was identified by other witnesses as having been left in the storehouse on the night of the burglary, and a's belonging to defendant.) He told me who the other parties were, and I had them arrested; but I could not find out anything against them except what he said, and I turned them loose.
G. F. Cox and T. O. Lovett, for plaintiff in error.
W. H. Davis, solicitor-general, contra.
W. A. Wilkins testified: I had a talk with Alfred a few days after he was arrested. I think it was the same day Jones had his convei’sation with him. (Question : “What did he tell you?” Counsel for defendant here objected to Wilkins testifying to any confession made by defendant to him, on the ground that Jones had held out inducement. By the court: “If there was any promise held out to the defendant, it was to te.ll who the other parties were; and any admissions as to who the other parties were I don’t think would be admissible, and so rule. But, according to the witness’s testimony, he held out no promise to him to get any confession as to his own guilt.”) Witness : I went there in response to a message that I had received, and he told me how they got in (describing the mode of entrance, etc., substantially as stated in Jones’ testimony). He told me that he stole a gun, a watch and some shoes; and these articles were missed. He said that they carried the things off; that they had been in there before four or five times. We always found the door open and the window closed; it was always on Saturday night,, because the store would be open until 10 or 11 o’clock, and these boys would go in there and pretend to get-water and unkey this window; and if he had not told us, we would not have known anything about it yet.